Exhibit 10.13


Lease Agreement for Personal Care Products Production Equipment


This Agreement is entered in Wuqing Tianjin on the day of October 31, 2007.


Party A: Tianjin Tianshi Biological Development Co., Ltd
Address: No.6 Yuanquan Road, Wuqing New-tech Industry Park, Tianjin
Business License Number: Qi He Jin Zong Zi No. 011809
Legal Representative: Jinyuan Li


Party B: Tianjin Tianshi Biological Engineering Co., Ltd
Address: No.6 Yuanquan Road, Wuqing New-tech Industry Park, Tianjin
Business License Number: 1200002000406
Legal Representative: Jinyuan Li


Whereas Party A has the sole ownership and right to use the personal care
products production Equipment referred to in this Agreement and desires to lease
this Equipment (the “Leased Equipment”) to Party B and Party B desires and
agrees to rent the Leased Equipment; therefore, in accordance with the
applicable laws and regulations and through good faith negotiations, Party A and
Party B agree the following provisions, which shall be observed by each of the
parties:


Article 1 The Leased Equipment
 
1.1 Party A acknowledges and agrees to lease and Party B acknowledges and agrees
to rent the Leased Equipment (See Appendix I). The Leased Equipment shall meet
the specified functions, standards and data. Party A shall provide Party B with
all applicable and necessary diagram papers, data and other technical materials.
 

--------------------------------------------------------------------------------


 
Article 2 Lease Term
 
2.1 The Lease Term is two years, beginning on January 1, 2008 and terminating on
December 31, 2009.
 
2.2 If Party B desires to extend this Lease Agreement, an extension request is
required within three months prior to the expiry of this Lease Agreement. Upon
the consent of Party A to the said extension request, Party A and Party B shall
enter a new lease agreement with respect to some relevant issues. Party B has
the preemptive right to rent the Leased Equipment under the same lease
conditions.


Article 3 Delivery
 
3.1 Party A shall prepare and provide Party B with two copies of the draft of
the Acceptance Manual prior to January 1, 2008. Party B shall review and approve
the Acceptance Manual within ten working days as of the receipt of the said
copies, or give comments on amending the Acceptance Manual.
 
3.2 Party A shall deliver the Leased Equipment to the location designated by
Party B within ten days as of the date on which Party B approves the Acceptance
Manual and notifies Party A.
 
3.3 Party A warrants that it has the sole ownership of the Leased Equipment and
there are not any claims from any third party relating to the Leased Equipment.
 
3.4 Party A warrants that there are not any unstated flaws with the Leased
Equipment on delivery and agrees to undertake the guarantee of responsibility
for such flaws.


Article 4 Rent
 
4.1 The rent is Renminbi Thirty Seven Thousand Seven Hundred Forty Two
(RMB37742) per month and RMB Nine Hundred-Five Thousand and Eight Hundred and
Eight (RMB 905808.24) in total through the lease term.
 
4.2 Under the Lease term, Party B, as Lessee, shall undertake the costs incurred
from the use, maintenance, repair and management of the Leased Equipment.
 
4.3 When the Lease term expires, Party B shall pay in full any rent due and any
other fees legally required to be paid by Lessee.
 
2

--------------------------------------------------------------------------------


 
Article 5 Payment
 
5.1 Party A shall provide Party B with a monthly invoice for the rent. Party B
shall pay the rent quarterly prior to the 25th day of the last month in the
quarter by wire transferring to the following bank account designated by Party
A:
Bank Name: Wuqing Branch, Industrial and Commercial Bank of China
Account Number : 0302097109103546552
 
5.2 If the rent is overdue, Party B shall pay a late charge to Party A. The sum
of the late charge shall be equal to the number of days overdue times 3/10000ths
of the amount of the overdue rent.


Article 6 The transfer of leasehold
 
6.1 Under the lease term, in the case that Party A transfers all or part of the
Leased Equipment, Party A shall ensure that the assignee continues to fulfill
this Agreement. Under the same transfer conditions, Party B has preemptive right
to purchase the Leased Equipment.


Article 7 Insurance
 
7.1 Under the lease term, the ownership of the Leased Equipment belongs to Party
A. After the receipt of the Leased Equipment, Party B shall insure the Leased
Equipment with an insurance company in the name of Party A and assume the
premium charge. Party B shall give Party A the insurance policy as an appendix
to this lease Agreement.


Article 8 Sublease and Mortgage
 
8.1 Under the lease term, Party B has the right to use the Leased Equipment, but
has no right to transfer or mortgage the Leased Equipment. Without the consent
of Party A, Party B has no right to add or remove any components to or from the
Leased Equipment or relocate the Leased Equipment. Party A has the right to
examine the Leased Equipment to confirm if it is in a good use and working
condition. Party B shall facilitate such examination at its best effort.
 
3

--------------------------------------------------------------------------------


 
Article 9 Breach Liability
 
9.1 Under the lease term, if Party B fails to pay the rent for more than three
months and fails to make the payment within 15 days of the day on which Party A
notifies Party B to pay the rent, Party A has the right to rescind this
Agreement.
 
9.2 If Party B desires to terminate this Agreement before the expiry date, a
prior two months written notice of Party B and the written consent of Party A
are required.
 
9.3 If Party B can not use the Leased Equipment as usual as a result of the
actions of Party A, Party B is entitled to refuse to pay the rent and to rescind
this Agreement prior to the expiry. Party A shall assume responsibility for such
breach and compensate the loss of Party B incurred herefrom.


Article 10 Force Majeure
 
10.1 If Party A is unable to continue the performance of the Agreement because
of the modification or promulgation of laws and regulations by the government
relating to lease acts, Item 2 of this article will be applied.
 
10.2 Unless the special items specified in the Agreement or the supplementary
Agreements, the breaching party is exempted from its breach responsibilities in
the case of occurrence of wars, strikes, fires, earthquakes and some other
unforeseen, unavoidable the incidents which cause impossibility of performance
of the Agreement in whole or in part. However, if the delay of the performance
occurred prior to the force majeure, the breach responsibility can not be
exempted.
 
10.3 If the Agreement can not be performed due to the force majeure, the
affecting party shall promptly notify the other party and take all possible
measures to reduce the possible damages to the other party. If the force majeure
exists more than a month, any party has the right to notify the other party to
terminate this Agreement or its supplement the Agreement in writing at any time.


Article 11 Tax
 
11.1 The stamp duty, registration fees, notary fees and other related taxes and
fees relating to this Agreement, which are required by the state regulations and
Tianjin municipal provisions, shall be assumed and shared by the Lessor, Party A
and the Lessee, Party B in accordance with the relevant provisions. Party A
shall go through the relevant registration procedures.
 
4

--------------------------------------------------------------------------------


 
Article 12 Notification
 
12.1 All notifications required by this Agreement, all the documents exchanged
between Party A and Party B and the other notifications and requirements related
to the Agreement shall be given in writing. The following notifications are
deemed to be served upon: 1) that the letters and faxes are sent out, which
Party A sends to Party B or Party B sends to Party A; 2) after 10 days as of the
mailing date of the registered letters to the address shown on the first page of
this Agreement and the other party as the addressee, and 3) that the registered
letters are sent by person to the address shown on the first page of this
Agreement.


Article 13 Applicable law
 
13.1 The formation, effect, interpretation, implementation, modification,
termination and settlement of the dispute of this Agreement will apply to and be
governed by the laws of China.
 
13.2 With respect to all disputes arising from the Agreement, the parties shall
negotiate in good faith firstly. If the negotiation cannot reach a resolution,
the parties agree that the Court in the location of the Lessee has the
jurisdiction.


Article 14 Miscellaneous
 
14.1 The parties shall enter into supplemental agreements on any further issues
which are excluded in this Agreement.
 
14.2 If this Agreement is modified by hand, the parties shall confirm the
modification by sealing. Otherwise such modification is void.
 
14.3 If any provisions of the agreement are deemed null and void, such
provisions will not affect the validity of the other provisions.
 
14.4 This Agreement will become effective after the parties sign and seal on
this Agreement. This Agreement executes in two copies and each party takes one,
which shall be in the same legal effect.
 
5

--------------------------------------------------------------------------------


 
Party A: Tianjin Tianshi Biological Development Co., Ltd
 
[COMPANY SEAL AFFIXED]
 
Address: No.6 Yuanquan Road, Wuqing New-tech Industry Park, Tianjin
Business License Number: Qi He Jin Zong Zi No. 011809
Legal Representative: Jinyuan Li
 
/s/ Li Jinyuan
 


Party B: Tianjin Tianshi Biological Engineering Co., Ltd
 
[COMPANY SEAL AFFIXED]
 
Address: No.6 Yuanquan Road, Wuqing New-tech Industry Park, Tianjin
Business License Number: 1200002000406
Legal Representative: Jinyuan Li
 
/s/ Li Jinyuan
 
6

--------------------------------------------------------------------------------


 